This action is not based on personal injuries but on damage to property. It seems to me that the Waller case is hardly in point. As I understand it, the declaration alleged that Dulb's attorney acting for him, ordered the levy; that there is therefore no need to amend on that score. (Trans. p. 5). While some of the items of damage claimed are not in my opinion properly recoverable, the declaration stated a cause of action, and I concur in the holding that the judgment below should be reversed and the cause remanded with directions for its re-instatement.